Case 6:20-cv-00042-NKM-RSB Document 26 Filed 12/17/20 Page 1 of 9 Pageid#: 414




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF VIRGINIA                                   12/17/2020
                                  LYNCHBURG DIVISION


   GENEVIEVE G. NEALE & JON K.
   STEINHORST,                                                CASE NO. 6:20-cv-42
                                       Plaintiffs,
                                                              MEMORANDUM OPINION
                                 v.

   LIBERTY MUTUAL INSURANCE
                                                              JUDGE NORMAN K. MOON
   COMPANY, et al.,

                                      Defendants


        On June 17, 2017, a fire damaged and destroyed Genevieve Neale and Jon Steinhorst’s

 (“Plaintiffs”) dwelling and property. When they reported the loss, the claim was only partially

 accepted for coverage. To recover their loss in full, Plaintiffs sued five entities in the Liberty

 Mutual corporate family (“Defendants”) for declaratory relief and damages. However, Plaintiffs

 failed to sue the right company that had issued their insurance policy. Defendants have moved to

 dismiss for failure to state a claim, Dkt. 9, and Plaintiffs have moved to amend their complaint to

 name the proper party, Dkt. 14. The Court will grant both motions: dismissing claims against

 Defendants without prejudice and affording Plaintiffs leave to amend.


        I.      LEGAL STANDARD

        A motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6) tests the legal sufficiency of a

 complaint to determine whether a plaintiff has properly stated a claim; it “does not resolve contests

 surrounding the facts, the merits of a claim, or the applicability of defenses.” Republican Party of

 N.C. v. Martin, 980 F.2d 943, 952 (4th Cir. 1992). The Court must take all facts and reasonable

 inferences in favor of the plaintiff, disregard any legal conclusions, and not credit any formulaic


                                                     1
Case 6:20-cv-00042-NKM-RSB Document 26 Filed 12/17/20 Page 2 of 9 Pageid#: 415




 recitations of the elements. See Iqbal v. Ashcroft, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v.

 Twombly, 550 U.S. 544, 555, 557 (2007).

         Courts may consider exhibits attached to a complaint. United States ex rel. Constructors

 Inc. v. Gulf Ins. Co., 313 F. Supp. 2d 593, 596 (E.D. Va. 2004) (citing 5A Charles A. Wright &

 Arthur Miller, Federal Practice and Procedure § 1357 at 299 (2d ed. 1990)); see also Fed. R. Civ.

 P. 10(c) (“A copy of a written instrument that is an exhibit to a pleading is part of the pleading for

 all purposes.”). Moreover, in instances where there is a conflict between the allegations in the

 complaint and any attached exhibit, the exhibit will triumph. See Fayetteville Inv’rs v. Comm’l

 Builders, Inc., 936 F.2d 1462, 1465 (4th Cir. 1991); Davis v. Cole, 999 F. Supp. 809, 812 (E.D.

 Va. 1998) (citing Fayetteville Inv’rs, 936 F.2d at 1465) (“Where there is a conflict between the

 bare allegations of the complaint and any exhibit attached pursuant to Rule 10(c), the exhibit

 prevails. Consistent with these holdings, the Court will examine a 12(b)(6) motion in light of the

 facts alleged in the complaint and the exhibits attached, deferring to the exhibits where there is a

 conflict.”).


         II.    FACTUAL AND PROCEDURAL BACKGROUND AS ALLEGED

         Plaintiffs had purchased insurance to cover their property under the policy outlined in

 Exhibit 4. Dkt. 1-4. The coverage included damage related to property, loss of use of the dwelling,

 costs triggered by imposition of law or ordinance, and coverage for out buildings and other

 structures. See id. The policy covered risk of loss due to fire. Dkt. 1-1 ¶ 5.

         On June 17, 2017, a fire damaged Plaintiffs’ dwelling and property. Id. ¶ 6. Plaintiffs

 timely reported their loss and Defendants accepted the claim for coverage—even making a partial

 payment. Id. ¶¶ 7–8. However, Defendants refused to pay the claim in full. Id. ¶ 9.




                                                   2
Case 6:20-cv-00042-NKM-RSB Document 26 Filed 12/17/20 Page 3 of 9 Pageid#: 416




         On June 14, 2019, Plaintiffs filed a complaint against Defendants in Campbell County

 Circuit Court for breach of contract and declaratory relief. Dkt. 1-1. The contract provides that the

 suit be filed within 2 years of the damage. Id. ¶ 13; Dkt. 1-4 at 19 (“No action can be brought

 unless the policy provisions have been complied with and the action is started within two years

 after the date of loss.”). Several weeks later, Defendants issued another partial payment to the

 Plaintiffs in the amount of $12,001.18. Dkt. 24 at 2. Although a partial payout was made, the case

 against Defendants remained filed, sitting dormant for almost a year before Plaintiffs served

 Defendants. Dkt. 16 at 3. Plaintiffs did not serve the complaint at an earlier time because of recusal

 issues and the suspension of court activity for several months in 2020 by order of the Supreme

 Court of Virginia. Dkt. 18 at 2. In Virginia, parties have up to one year to serve a complaint. Id.

 Plaintiffs served Defendants on June 8, 2020—just shy of one year from the filing of the complaint

 in state court.

         Defendants removed the case to federal court on July 1, 2020, invoking diversity-of-

 citizenship jurisdiction. Dkt. 1. Shortly thereafter, Defendants filed a motion to dismiss and

 Plaintiffs filed a motion to amend. Dkts. 9, 14.

         III.      DISCUSSION

         In their motion to amend, Plaintiffs seek leave to add Liberty Insurance Company (“LIC”)

 as a party Defendant. Plaintiffs assert that LIC is a subsidiary of “one or more” of the named

 Defendants. Dkt. 14 ¶ 1. Plaintiffs seek to name LIC as a Defendant because it was the entity that

 issued Plaintiffs’ insurance policy, and all parties agree, was the proper defendant in this case.

         Courts “should freely give leave [to amend] when justice so requires.” Fed. R. Civ. P.

 15(a)(2); see Harless v. CSX Hotels, Inc., 389 F.3d 444, 448 (4th Cir. 2004) (“The language of

 Federal Rule of Civil Procedure 15(a) has been construed to counsel a liberal reading of its

 application.”). However, leave to amend should be denied when “the amendment would be


                                                    3
Case 6:20-cv-00042-NKM-RSB Document 26 Filed 12/17/20 Page 4 of 9 Pageid#: 417




 prejudicial to the opposing party, there has been bad faith on the part of the moving party, or the

 amendment would [be] futile.” Laber v. Harvey, 438 F.3d 404, 426 (4th Cir. 2006).

        To determine whether an amendment in this case would be futile, the Court first analyzes

 Fed. R. Civ. P. 15 — specifically, whether the Plaintiffs’ claims against Defendants may “relate

 back” to LIC. If applying relation back principles under Rule 15(c) results in a more lenient

 outcome, or yields the same result, compared to Virginia state law, the Court’s determination is

 straightforward, and it simply applies Rule 15(c). If the federal rule is more restrictive than the

 Virginia rule, the Court should apply the “more forgiving principle of relation back.” Fed. R. Civ.

 P. 15 advisory committee’s note to the 1991 amendment.

        For the reasons set out below, this Court finds that Plaintiffs may, pursuant to Rule

 15(c)(1)(C), add LIC as a party.

        The Fourth Circuit has held that Rule 15(c) is applicable in diversity actions. Davis v. Piper

 Aircraft Corp., 615 F.2d 606, 611 (4th Cir. 1980) (finding that, in the face of a contrary state rule,

 Rule 15(c) must apply in diversity cases). Under Rule 15(c), an amendment relates back to the

 date of an original pleading when (A) the law provides that the applicable statute of limitations

 allows relation back; (B) when the amendment asserts a claim or defense arising out of the same

 transaction or occurrence from the original pleading; or (C) the amendment changes the naming

 of the party against whom the claim is asserted if it arises from the same transaction or occurrence

 and service is provided within the time outlined under Rule 4(m) and (i) the new party received

 such notice of the action as to not prejudice them in defending on the merits and (ii) the new party

 knew or should have known that the action would have been brought against it, but for a mistake

 concerning the proper party’s identity.

        To start, the parties agree that Plaintiffs’ claims against LIC arise out of the same conduct,

 transaction, or occurrence set forth in the original pleading. A bigger issue surfaces when


                                                   4
Case 6:20-cv-00042-NKM-RSB Document 26 Filed 12/17/20 Page 5 of 9 Pageid#: 418




 considering the other requirements under Rule 15(c)(1)(C)—timeliness, notice, and prejudice to

 new defendants.

         1. Timeliness

         As an initial matter, Rule 15(c) requires that a party to be brought in by amendment

 received notice of the action within the period provided by Rule 4(m). Rule 4(m) requires service

 of the summons and complaint within 90 days of the complaint’s filing, unless good cause is

 shown to extend the service. Fed. R. Civ. P. 4(m). See Robinson v. Clipse, 602 F.3d 605, 608 (4th

 Cir. 2010). Moreover, 28 U.S.C. § 1448 provides that, “in any case removed from state court in

 which any one or more of the defendants has not been served with process or in which the service

 has not been perfected prior to removal, or in which process served proves to be defective, such

 process or service may be completed or new process issued in the same manner as in cases

 originally filed in such district court.”

         A plaintiff in a case removed to federal court has 90 days from the filing of the notice of

 removal to serve the proper defendants.1 Dietz v. McAdams-Norman Prop., II, LLC, No. 7:12-CV-

 00509-JCT, 2013 WL 247651, at *3 (W.D. Va. Jan. 23, 2013); see also Rice v. Alpha Sec., Inc.,

 556 F. App’x 257, 261 (4th Cir. 2014) (explaining that a plaintiff in a removed case was entitled

 “in federal court post-removal” to seek to serve the defendants within the period provided for in

 Fed. R. Civ. P. 4(m)).

         Applied in this case, Plaintiffs failed to complete timely service of an amended complaint

 properly naming LIC as a Defendant. The case was removed on July 1, 2020, so Plaintiffs had 90




         1
          The 2015 amendment to Fed. R. Civ. P. 4(m) reduced the presumptive time for serving a
 defendant from 120 days to 90 days. “Shortening the time to serve under Rule 4(m) means that
 the time of the notice required by Rule 15(c)(1)(C) for relation back is also shortened.” Fed. R.
 Civ. P. 4 advisory committee’s note to the 2015 amendment.


                                                 5
Case 6:20-cv-00042-NKM-RSB Document 26 Filed 12/17/20 Page 6 of 9 Pageid#: 419




 days from removal to satisfy the requirements of Rule 4(m). However, if LIC had actual or

 constructive notice of the suit within that 90-day period, relation back may be permitted.

           The Court finds that even though Plaintiffs did not amend or serve an updated complaint

 within the 90-day time frame, LIC had constructive notice of the suit. In Goodman v. Praxair,

 Inc., the Fourth Circuit considered constructive notice between a parent and subsidiary company.

 494 F.3d 458 (4th Cir. 2007). Specifically, the ruling in Goodman emphasized the importance of

 notice in the Rule 15 inquiry—focusing on whether there was notice to the new party within the

 limitations period, and the prejudicial effect such an amendment would have on the new party. Id.

 at 470.

           Goodman involved a plaintiff who mistakenly sued a parent company rather than the

 subsidiary, which was the proper defendant. Id. at 461. The Fourth Circuit found that even though

 the subsidiary was not named in the suit or served, nonetheless the subsidiary had notice of the

 suit, and that such notice may be imputed to the subsidiary in a number of circumstances. Id. at

 474. This includes situations where there is an identity of interest between a parent and wholly

 owned subsidiary and in circumstances where officers, directors, or shareholders are

 “substantially identical” and “who may have similar names or conduct business from the same

 offices.” Id. Further, constructive knowledge of the claims can be imputed against a subsidiary in

 cases where a subsidiary is represented by “the same attorneys” as the parent. Id. at 475.

           Here, Plaintiffs submitted their motion to amend on July 31, 2020, well within the

 prescribed limitations period outlined by Rule 4(m). Dkt. 14. In addition, during the hearing on

 these pending motions, the Court asked counsel for the Defendants what standing his client had

 to raise any relation back issues on behalf of LIC. Hearing Trans. Oct. 26, 2020 at 22. Counsel

 responded by saying “We [the attorneys representing Defendants] actually filed on behalf of both

 the group of defendants as well as Liberty Insurance Corporation. So the pleading that I filed was


                                                  6
Case 6:20-cv-00042-NKM-RSB Document 26 Filed 12/17/20 Page 7 of 9 Pageid#: 420




 on behalf of the named defendants and Liberty Insurance Corporation.” Id. Defense counsel’s

 statement appears to be comparable to the situation contemplated by Goodman, where a subsidiary

 can be found to have constructive knowledge when it is represented by the “same attorneys” as

 the parent company. “The ‘shared attorney’ method of imputing [Rule 15(c)(1)(C)(i)] notice is

 based on the notion that, when an originally named party and the party who is sought to be added

 are represented by the same attorney, the attorney is likely to have communicated to the latter

 party that he may very well be joined in the action.” Singletary v. Pa. Dep't of Corr., 266 F.3d

 186, 196 (3d Cir. 2001). A shared attorney is a “substantial factor in favor of relating the date of

 the amended complaint back to the date of the original complaint.” Ross v. Franklin Cty. Dep’t of

 Soc. Servs., No. 7:14–CV–00512, 2016 WL 2757449, at *4 (W.D. Va. May 11, 2016).

 Accordingly, the Court finds the notice requirement under Rule 15(c)(1)(C) is satisfied.

        2. Prejudice

        Rule 15(c) requires courts to consider whether the new party would be prejudiced in

 maintaining a defense on the merits. Defendants argue that Wilkins v. Montgomery shows relation

 back in this instance would be prejudicial against LIC. 751 F.3d 214 (4th Cir. 2014). But Wilkins

 is readily distinguishable from the case at hand. First, Wilkins did not involve a parent-subsidiary

 relationship, but instead involved multiple individuals. Id. at 225. Second, the record reflected that

 the parties were not represented by the same lawyers. Id. at 225–26. Third, that case was not

 initially filed in state court and later removed to federal court. Id. at 217. Here, by contrast, the

 case before the Court involves the same representing attorney, a parent-subsidiary relationship,

 and a removal action. Each of the aforementioned factors plays an important role in determining

 relation back under federal law. Moreover, this is a case concerning application and construction

 of an insurance policy—paradigmatic legal questions. And there is no indication that any delay in

 adding LIC as a defendant in this case has made it any more difficult or costly for LIC or any party


                                                   7
Case 6:20-cv-00042-NKM-RSB Document 26 Filed 12/17/20 Page 8 of 9 Pageid#: 421




 to develop the factual record or to conduct discovery. In totality, adding LIC at this stage in the

 litigation would not prejudice LIC in their defense on the merits.

         3. But-For Mistake

        Finally, this Court is left to determine whether LIC knew or should have known that but

 for a mistake concerning the identity of the proper party, the action would have been brought

 against them. “Rule 15(c)(1)(C)(ii) asks what the prospective defendant knew or should have

 known during the Rule 4(m) period, not what the plaintiff knew or should have known at the time

 of filing h[is] original complaint.” Krupski v. Costa Crociere S. p. A., 560 U.S. 538, 548 (2010)

 (emphasis in original). Thus, even if a plaintiff is aware that a prospective defendant exists, but

 “harbor[s] a misunderstanding” regarding his role in the events giving rise to the claim, the

 plaintiff is not foreclosed from satisfying Rule 15(c)(1)(C)(ii). Id. at 549

        Because of LIC’s relationship with Defendants, LIC should have known within the Rule

 4(m) period that it was not named as a defendant in the complaint only because of Plaintiffs’

 misunderstanding about which “Liberty” entity sold them the insurance policy.

         The Court concludes that Plaintiffs’ claims satisfy the requirements under Rule 15(c).

 Because the Federal Rule permits Plaintiffs to amend under these facts, the Court need not

 determine whether the outcome under Virginia law differs. Therefore, this Court finds that under

 Rule 15(c), relation back is permitted.

        Given the determination with respect to Plaintiffs’ motion to amend, the Court declines to

 analyze the merits underlying the Rule 12(b)(6) motion. During the hearing on these motions,

 Plaintiffs’ counsel duly stated that he would voluntarily dismiss the named Defendants and sue

 LIC as the correct defendant, should the motion to amend be granted. Therefore, the Court will

 grant Defendants’ motion to dismiss without prejudice, and afford Plaintiffs fourteen (14) days to

 amend their complaint.


                                                   8
Case 6:20-cv-00042-NKM-RSB Document 26 Filed 12/17/20 Page 9 of 9 Pageid#: 422




        IV.    CONCLUSION

        For the foregoing reasons, Plaintiffs’ motion to amend is GRANTED, Dkt. 14, and

 Defendants’ motion to dismiss is GRANTED without prejudice, Dkt. 9. An appropriate Order

 will issue, and the Clerk of the Court is hereby directed to send a copy of this Memorandum

 Opinion and the accompanying Order to the parties.



        ENTERED this 17th day of December, 2020.




                                               9
